DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2021 has been considered by the examiner and been placed of record in the file.

Allowable Subject Matter
Claims 69 and 78 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 60-68, 70-77 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Clare et al. (US 2011/0080267 A1).

Claim 60. Clare et al. disclose a method of locating a radio-frequency identification (RFID) tag with an RFID tag location system (read as …the beamforming control algorithm to determine the physical location of RFID tag circuitry 1240… [0228]. FIG. 22 all steps. FIG. 16) comprising a controller (FIG. 16 item 1320), a first antenna operably coupled to the controller (FIG. 15 reader 1220 (including processor 1320 of figure 16) coupled to antennas 1250 and 1260), and a second antenna operably coupled to the controller (FIG. 15 reader 1220 (including processor 1320 of figure 16) coupled to antennas 1250 and 1260), the method comprising: 
transmitting a first signal from the first antenna to the second antenna via a signal path between the first antenna and the second antenna (FIG. 15, signal 1160 between beamforming node 1210 and RFID tag circuitry/Calibration Node); 
determining, by the controller, a delay (read as  parameter information includes antenna array response information, angle information, time of flight information [0006]… a time of flight of the modulated backscatter signal from the marker tag 2120 and/or asset tag 2140 to the reader 2110 [0246]) and/or phase shift 
transmitting a second signal from the first antenna to the RFID tag (FIG. 15 and 24, multiple signals being transmitted between RFID reader and tags.); 
receiving a response to the second signal from the RFID tag at the first antenna (read as The RFID receiver circuitry 1350 receives the modulated and backscattered radio frequency identification data 1190 returning from the RFID tag 1150 using the RFID channel antenna 1260 [0216]); and 
locating (FIG. 22), by the controller, an RFID tag based the response and the delay (read as  parameter information includes antenna array response information, angle information, time of flight information [0006]… a time of flight of the modulated backscatter signal from the marker tag 2120 and/or asset tag 2140 to the reader 2110 [0246]) and/or phase shift of the first signal.
The above rejection is based on the combined teaching of multiple embodiments (like the ones described by figures 15 and 24) disclosed by Clare et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Clare et al., from different embodiments, in order to realize all limitations of the current application namely the idea of localizing an RFID tag.

Claim 61. The method of claim 60, Clare et al. disclose,
wherein the delay (read as  parameter information includes antenna array response information, angle information, time of flight information [0006]… a time of flight of the modulated backscatter signal from the marker tag 2120 and/or asset tag 2140 to the reader 2110 [0246]. Time of flight of a signal is due to environmental factors.) and/or phase shift of the first signal is due to environmental factors affecting the signal path.

Claim 62. The method of claim 60, Clare et al. disclose,
wherein determining the delay and/or phase shift of the first signal is based further on known relative locations of the first antenna and the second antenna (read as The location for each marker tag may be stored in a database [0235]).

Claim 63. The method of claim 60, Clare et al. disclose,
further comprising: 
selecting a phase and transmission power of the second signal based on historical information related to a location of the RFID tag (read as A feedback control loop comprising the calibration module 1140, the reader module 1120, and the beamforming module 1110 is used to adjust the power and phase of the radio frequency identification signal 1160 so as to increase the strength and/or signal-to-noise ratio of the radio frequency identification signal [0207]. Feedback control uses historical data.).

Claim 64. The method of claim 63, Clare et al. disclose,
wherein the historical information comprises information about the location of the RFID tag as a function of time of day (read as  parameter information includes antenna array response information, angle information, time of flight information [0006]… a time of flight of the modulated backscatter signal from the marker tag 2120 and/or asset tag 2140 to the reader 2110 [0246].).

Claim 65. The method of claim 60, Clare et al. disclose,
further comprising: 
calibrating the first antenna (FIG. 15 Item 1230, Calibration Node), the second antenna, and the controller with a reference RFID tag at a known location (read as location of each of the one or more marker tags. The location for each marker tag may be stored in a database [0235]).

Claim 66. The method of claim 65, Clare et al. disclose,
wherein calibrating the first antenna, the second antenna (FIG. 15 Item 1230, Calibration Node), and the controller comprises moving the reference RFID tag through a series of known locations (read as Locating a tag may also allow for tracking the movement of a tag and the associated product through the store [0162]).

Claim 67. The method of claim 60, Clare et al. disclose,
further comprising: 
estimating, by the controller, a velocity of the RFID tag based on the response (read as determine a direction of motion of an asset tag 2140 and/or a velocity of an asset tag [0246]).

Claim 68. The method of claim 60, Clare et al. disclose,
further comprising: 
interfering a third signal from the second antenna with the second signal from the first antenna to create an interference pattern causing the RFID tag to emit the response (read as receiving a modulated backscatter signal using the reader from an asset tag, estimating parameters of the modulated backscatter signals received from the one or more marker tags [0230]).

Claim 70. Clare et al. disclose a system for locating a radio-frequency identification (RFID) tag (read as …the beamforming control algorithm to determine the physical location of RFID tag circuitry 1240… [0228]. FIG. 22 all steps. FIG. 16), the system comprising: 
a first antenna to transmit a first signal and a second signal and to receive a response from an RFID tag to the second signal (FIG. 15 and 24, multiple signals being transmitted between RFID reader and tags.); 
a second antenna to receive the first signal from the first antenna via a signal path between the first antenna and the second antenna (FIG. 15 and 24, multiple signals being transmitted between RFID reader and tags.); and 
a controller (FIG. 16 item 1320), operably coupled to the first antenna and the second antenna (FIG. 15 reader 1220 (including processor 1320 of figure 16) coupled to antennas 1250 and 1260), to determine a delay and/or phase shift of the first signal along the signal path based on the first signal as received at the second antenna and to locate (FIG. 22) the RFID tag based the response and the delay (read as  parameter information includes antenna array response information, angle information, time of flight information [0006]… a time of flight of the modulated backscatter signal from the marker tag 2120 and/or asset tag 2140 to the reader 2110 [0246]) and/or phase shift of the first signal.
The above rejection is based on the combined teaching of multiple embodiments (like the ones described by figures 15 and 24) disclosed by Clare et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Clare et al., from different embodiments, in order to realize all limitations of the current application namely the idea of localizing an RFID tag.

Claim 71. The system of claim 70, Clare et al. disclose,
wherein the delay and/or phase shift of the first signal along the signal path is due to environmental factors (read as  parameter information includes antenna array response information, angle information, time of flight information [0006]… a time of flight of the modulated backscatter signal from the marker tag 2120 and/or asset tag 2140 to the reader 2110 [0246]. Time of flight of a signal is due to environmental factors.).

Claim 72. The system of claim 70, Clare et al. disclose,
wherein the controller is configured to determine the delay (read as  parameter information includes antenna array response information, angle information, time of flight information [0006]… a time of flight of the modulated backscatter signal from the marker tag 2120 and/or asset tag 2140 to the reader 2110 [0246].) and/or phase shift of the first signal based on known relative locations of the first antenna and the second antenna (read as location of each of the one or more marker tags. The location for each marker tag may be stored in a database [0235]).

Claim 73. The system of claim 70, Clare et al. disclose,
wherein a phase and transmission power of the second signal are based on historical information related to a location of the RFID tag (read as A feedback control loop comprising the calibration module 1140, the reader module 1120, and the beamforming module 1110 is used to adjust the power and phase of the radio frequency identification signal 1160 so as to increase the strength and/or signal-to-noise ratio of the radio frequency identification signal [0207]. Feedback control uses historical data.).

Claim 74. The system of claim 73, Clare et al. disclose,
wherein the historical information comprises information about the location of the RFID tag (read as A feedback control loop comprising the calibration module 1140, the reader module 1120, and the beamforming module 1110 is used to adjust the power and phase of the radio frequency identification signal 1160 so as to increase the strength and/or signal-to-noise ratio of the radio frequency identification signal [0207]. Feedback control uses historical data.) as a function of time of day (read as  parameter information includes antenna array response information, angle information, time of flight information [0006]… a time of flight of the modulated backscatter signal from the marker tag 2120 and/or asset tag 2140 to the reader 2110 [0246]. Time of flight of a signal is due to environmental factors.).

Claim 75. The system of claim 70, Clare et al. disclose,
further comprising: 
a reference RFID tag with a known identifier and a known location (read as location of each of the one or more marker tags. The location for each marker tag may be stored in a database [0235]) for calibrating the first antenna (FIG. 15 Item 1230, Calibration Node), the second antenna, and the controller.

Claim 76. The system of claim 70, Clare et al. disclose,
wherein the controller is configured to estimate a velocity of the RFID tag based on the response (read as determine a direction of motion of an asset tag 2140 and/or a velocity of an asset tag [0246]).

Claim 77. The system of claim 70, Clare et al. disclose,
wherein the second antenna is configured to interfere a third signal with the second signal from the first antenna to create an interference pattern, a portion of the interference pattern causing the RFID tag to emit the response (read as receiving a modulated backscatter signal using the reader from an asset tag, estimating parameters of the modulated backscatter signals received from the one or more marker tags [0230]).

Claim 79. Clare et al. disclose a method of locating a radio-frequency identification (RFID) tag (FIG. 22), the method comprising: 
generating a first RFID tag activation signal having a first field pattern (read as tags 2140 may be passive, semi-passive [0250]. Passive RFID tags receive activation signals each time they communicate with RFID readers.), the first RFID activation signal causing the RFID tag to emit a first response (FIG. 24, signal transmitted from reader to marker tag.); 
detecting the first response from the RFID tag (read as The RFID receiver circuitry 1350 receives the modulated and backscattered radio frequency identification data 1190 returning from the RFID tag 1150 using the RFID channel antenna 1260 [0216]); 
generating a second RFID tag activation signal having a second field pattern different than the first field pattern ((FIG. 24, signal transmitted from reader to asset tag. The pattern of signal sent to asset tag must different from the one sent to marker tag. At minimum identity is different.), the second RFID activation signal resulting in no detection of a second response from the RFID tag (This result depends on the strength of the signal and the ID of the tag); and 
determining a location of the RFID tag based on a difference between the first pattern and the second pattern (read as the location estimate based on the estimated parameters of the modulated backscatter signals received from the one or more marker tags and the estimated parameter of the modulated backscatter signal received from the asset tag [0230]. The term “difference between the first and second pattern” is not explicitly defined. Consequently, such term is being interpreted as disclosed in [0230] of Clare et al. ).
The above rejection is based on the combined teaching of multiple embodiments (like the ones described by figures 15 and 24) disclosed by Clare et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Clare et al., from different embodiments, in order to realize all limitations of the current application namely the idea of localizing an RFID tag.

Claims 1-59. (Cancelled)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646